 

Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made effective as of June
29, 2005, by and between Newport Corporation, a Nevada corporation (the
“Company”) and Thermo Electron Corporation, a Delaware corporation (the
“Seller”).

 

WHEREAS, the Seller owns, beneficially and of record, 3,220,300 shares (the
“Shares”) of the Company’s common stock, $0.1167 par value per share (the
“Common Stock”); and

 

WHEREAS, the Seller desires to sell and the Company desires to purchase the
Shares for the consideration, and on the terms, set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties and covenants set forth in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Purchase of Shares. Subject to the terms and conditions of this Agreement,
the Seller hereby agrees to sell to the Company, and the Company hereby agrees
to purchase from the Seller, the Shares for an aggregate purchase price of
$43,683,368.00 (the “Purchase Price”).

 

2. Closing; Delivery of Shares. The closing of the purchase and sale of the
Shares shall take place at the offices of the Company, 1791 Deere Avenue,
Irvine, California 92606, concurrently with the execution and delivery of this
Agreement (the “Closing”). At the Closing, the Seller shall deliver to the
Company a certificate or certificates representing the Shares, duly endorsed or
accompanied by stock powers duly executed in blank and otherwise in form
reasonably acceptable for transfer on the books of the Company, against payment
of the purchase price therefor by wire transfer of immediately available funds
to an account designated by the Seller.

 

3. Termination of Stockholder Agreement. Effective as of the date hereof, and
without requiring any further action on behalf of the parties, the Seller and
the Company hereby agree and acknowledge that the Stockholder Agreement, dated
July 16, 2004, by and between the Company and the Seller shall automatically
terminate and be of no further force and effect and that neither party shall
have any further rights, liabilities, obligations or remedies available
thereunder.

 

4. Representations and Warranties of Seller. Seller hereby represents and
warrants and covenants to the Company as follows:

 

(a) Authorization. All corporate actions on the part of the Seller, its
officers, directors, and stockholders necessary for the authorization,
execution, and delivery of this Agreement and the performance of all obligations
of the Seller hereunder have been taken. This Agreement constitutes a valid and
legally binding obligation of the Seller, enforceable in accordance with its
terms, except as limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally, and (b) laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies.

 

(b) Title to Shares. The Seller is the record and beneficial owner of the
Shares, free and clear of all liens, claims, encumbrances, pledges, options and
any other adverse interests, restrictions on transfer or defects in title of any
kind or nature whatsoever, except for restrictions on transfer imposed by
federal and state securities laws. The Shares held by the Seller will be
conveyed



--------------------------------------------------------------------------------

to the Company hereunder free and clear of all liens, claims, encumbrances,
pledges, options and any other adverse interests, restrictions on transfer or
defects in title of any kind or nature whatsoever, except for restrictions on
transfer imposed by federal and state securities laws.

 

(c) No Conflict. The execution and delivery by the Seller of this Agreement and
the performance by the Seller of its obligations hereunder do not require the
Seller to obtain any consent, approval or action of, or make any filing with or
give any notice to, any corporation, person or firm or any public, governmental
or judicial authority that has not already been obtained prior to the date
hereof or not required to be obtained until after the date hereof.

 

(d) Disclosure of Information. Seller has had an opportunity to discuss the
Company’s business and financial affairs with the Company’s management and the
opportunity to inspect Company facilities and such books and records and
material contracts as Seller deemed necessary to its determination to sell the
Shares. The Seller has such knowledge and experience in financial or business
matters and with respect to the Company’s business, financial condition,
operating results and prospects, that it is capable of evaluating the merits and
risks of the sale contemplated by this Agreement. Based on the knowledge and
experience of the Seller, the Seller has reviewed the merits and risks of the
transaction contemplated by this Agreement, and, where necessary, has reviewed
all material information made available to it. The Seller has been advised to,
and given the opportunity to, consult with counsel of its own choosing with
respect to this Agreement and has not relied upon counsel for the Company in
connection with this Agreement. Nothing in this Section 4(d) shall lessen or
obviate the representations and warranties of the Company set forth in this
Agreement.

 

5. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Seller as follows:

 

(a) Authorization. All corporate actions on the part of the Company, its
officers, directors, and stockholders necessary for the authorization,
execution, and delivery of this Agreement and the performance of all obligations
of the Company hereunder have been taken. This Agreement constitutes a valid and
legally binding obligation of the Company, enforceable in accordance with its
terms, except as limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally, (b) laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (c) state and federal securities laws with respect to rights to
indemnification or contribution.

 

(b) No Conflict. The execution and delivery by the Company of this Agreement and
the performance by the Company of its obligations hereunder do not require the
Company to obtain any consent, approval or action of, or make any filing with or
give any notice to, any corporation, person or firm or any public, governmental
or judicial authority that has not already been obtained prior to the date
hereof or not required to be obtained until after the date hereof.

 

(c) Disclosure of Information. The Company’s (i) Proxy Statement on Schedule 14A
for its 2005 Annual Meeting of Stockholders, (ii) Annual Report on Form 10-K for
the fiscal year ended December 31, 2004 and (iii) other documents, including the
exhibits thereto, filed with the Securities and Exchange Commission (“SEC”)
since December 31, 2004 pursuant to the reporting requirements of the Securities
Exchange Act of 1934, as amended (collectively, the “SEC Reports”), as of the
date of their respective filings with the SEC, did not contain an untrue
statement



--------------------------------------------------------------------------------

of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. To the Company’s
knowledge and except as otherwise previously disclosed to the Seller, no fact or
circumstance exists as of the date hereof which would cause the SEC Reports to
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

6. Miscellaneous.

 

(a) Entire Agreement; Amendment. This Agreement embodies all of the agreements
and understandings of the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements or understandings, written or oral,
with respect thereto. The parties agree to execute such further instruments and
to take such further instruments and to take such further action as may be
reasonably necessary to carry out the intent of this Agreement. This Agreement
may not be amended or modified, except by a written instrument signed by all of
the parties affected thereby. No waiver of any right hereunder shall be
effective unless it is given in a written document or instrument signed by the
party waiving such right.

 

(b) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California. The parties agree that any
dispute arising under this Agreement shall be subject to the jurisdiction of the
applicable state or federal courts in California and the parties hereby consent
to the jurisdiction of such courts.

 

(c) Headings. The paragraph headings included herein are for convenience of
reference only and shall not be considered in, and shall not affect, the
interpretation or application of any of the provisions hereof.

 

(d) Counterparts. This Agreement may be executed in separate counterparts, each
of which shall constitute one and the same agreement and, provided that each of
the parties hereto has executed and delivered at least one such counterpart,
this Agreement shall be effective even if all of the parties have not executed
the same counterpart of this Agreement.

 

(e) Successors and Assigns. The provisions hereof shall inure to the benefit of,
and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto.

 

(f) Expenses. Each party agrees to pay its own costs and expenses that such
party incurs with respect to the negotiation, execution, delivery and
performance of this Agreement.

 

(g) Severability. Any provision of this Agreement that is declared by a court of
competent jurisdiction to be illegal, unenforceable or invalid, shall be
ineffective to the extent of such illegality, unenforceability or invalidity,
but any such provision shall be enforced to the fullest extent possible to avoid
such illegality, unenforceability or invalidity, and each other provision of
this Agreement shall continue in full force and effect.

 

[Signatures on Next Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Stock Purchase Agreement
as of the date first written above.

 

NEWPORT CORPORATION

By:

  /s/ Jeffrey B. Coyne    

Jeffrey B. Coyne,

   

Senior Vice President and General Counsel

THERMO ELECTRON CORPORATION

By:

  /s/ John A. Piccione    

John A. Piccione

   

Assistant Secretary